EXHIBIT 10.2

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT, dated as of February 26, 2007, is made by and between Biomet,
Inc., an Indiana corporation (the “Company”), and Jeffrey R. Binder (the
“Executive”).

Recitals

A.            The Company considers it essential to the best interests of its
shareholders to foster the continuous employment of certain key management
personnel, including the Executive.

B.            The Board recognizes that, as is the case with many publicly-held
corporations, the possibility of a Change in Control exists and that such a
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of certain key management
personnel to the detriment of the Company and its shareholders.

C.            In addition, the Board recognizes that the service of the
Executive as President and Chief Executive Officer raises questions of
uncertainty that may result in the distraction of the Executive to the detriment
of the Company and its shareholders.

D.            The Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from,
among other things, the possibility of a Change in Control.

E.             The parties intend that no amount or benefit will be payable
under this Agreement unless both of the following events occur:  (i) a Change in
Control occurs; and (ii) the Executive’s employment with the Company is
terminated as provided in this Agreement.

AGREEMENT

In consideration of the premises and the mutual covenants and agreements set
forth below, the Company and the Executive agree as follows:


ARTICLE I
TERM OF AGREEMENT

Section 1.01           Term.


(A)           THE “TERM” OF THIS AGREEMENT IS THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE SECOND ANNIVERSARY OF THE DATE HEREOF; PROVIDED,
HOWEVER, THAT COMMENCING ON THE DATE ONE YEAR AFTER THE DATE HEREOF, AND ON EACH
ANNUAL ANNIVERSARY OF SUCH DATE (SUCH DATE AND EACH ANNUAL ANNIVERSARY THEREOF
SHALL BE HEREINAFTER REFERRED TO AS THE “RENEWAL DATE”), UNLESS PREVIOUSLY
TERMINATED, THE TERM SHALL BE AUTOMATICALLY EXTENDED SO AS TO TERMINATE TWO
YEARS FROM SUCH RENEWAL DATE, UNLESS AT LEAST 60 DAYS PRIOR TO THE RENEWAL DATE
THE BOARD SHALL GIVE NOTICE TO THE EXECUTIVE THAT THE TERM NOT BE SO EXTENDED. 
NOTWITHSTANDING ANY NOTICE TO THE EXECUTIVE THAT THE TERM SHALL NOT BE EXTENDED,
IF A CHANGE IN CONTROL OCCURS PRIOR TO THE EXPIRATION OF THE TERM, THEN THE TERM
SHALL BE AUTOMATICALLY EXTENDED SO AS TO EXPIRE TWO YEARS FROM THE DATE OF SUCH
CHANGE IN CONTROL.


--------------------------------------------------------------------------------



(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THIS
AGREEMENT AND THE NONCOMPETITION AGREEMENT (AS DEFINED IN SECTION 5.01) SHALL
AUTOMATICALLY TERMINATE AND BE CANCELED AND THE EXECUTIVE SHALL HAVE NO FURTHER
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER IMMEDIATELY PRIOR TO THE CLOSING,
AS DEFINED IN THE AGREEMENT AND PLAN OF MERGER DATED DECEMBER 18, 2006 BY AND
AMONG BIOMET, INC., LVB ACQUISITION MERGER SUB, INC. AND LVB ACQUISITIONS LLC,
AS SUCH MAY BE AMENDED FROM TIME TO TIME (THE “TRANSACTION AGREEMENT”).

Section 1.02           Employment Period.  Subject to the terms and conditions
of this Agreement, the Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
for the period commencing on the first date on which a Change in Control occurs
during the Term and ending on the second anniversary of such date (the
“Employment Period”).


ARTICLE II
TERMINATION OF EMPLOYMENT

Section 2.01           Death or Disability. The Executive’s employment shall
terminate automatically upon the Executive’s death during the Term. If the
Company determines in good faith that the Disability (pursuant to the definition
of Disability set forth below) of the Executive has occurred during the Term, it
may give to the Executive written notice in accordance with Article VII of this
Agreement of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the thirty days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness, which is determined to be a disability pursuant to the
Company’s then existing long term disability plan or, in the absence of such a
plan, a disability determined to be total and permanent by a physician selected
by the Company and acceptable to the Executive or the Executive’s legal
representative.

Section 2.02           Cause.  The Company may terminate the Executive’s
employment during the Term for Cause.

Section 2.03           Good Reason.  The Executive’s employment may be
terminated by the Executive for Good Reason.

Section 2.04           Notice of Termination. Any termination by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Article VII of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date. The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

2


--------------------------------------------------------------------------------


Section 2.05           Date of Termination. “Date of Termination” means (i) if
the Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date up to six months thereafter specified therein, as the case may
be, (ii) if the Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination or any later date specified
therein within 30 days of such notice and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.


ARTICLE III
OBLIGATIONS OF THE COMPANY UPON TERMINATION


ANY SEVERANCE OR TERMINATION BENEFITS PROVIDED UNDER THIS ARTICLE III ARE
INTENDED TO BE WITHOUT DUPLICATION OF ANY OTHER SEVERANCE OR TERMINATION
BENEFITS THE EXECUTIVE HAS RECEIVED UNDER THE EMPLOYMENT AGREEMENT. 
ACCORDINGLY, ANY BENEFITS OR PAYMENTS PROVIDED UNDER ARTICLE III SHALL BE
REDUCED BY ANY SEVERANCE OR TERMINATION BENEFITS THE EXECUTIVE HAS RECEIVED OR
IS ENTITLED TO RECEIVE UNDER THE EMPLOYMENT AGREEMENT.

Section 3.01           Good Reason; Other Than for Cause or Disability. If,
during the Employment Period, the Executive shall terminate employment for Good
Reason or the Company shall terminate the Executive’s employment other than for
Cause or Disability (entitling him to benefits under the Company’s long-term
disability plan, after any applicable waiting period):


(A)           THE COMPANY SHALL PAY TO THE EXECUTIVE IN A LUMP SUM IN CASH ON
THE TENTH (10) BUSINESS DAY FOLLOWING THE DATE OF TERMINATION THE AGGREGATE OF
THE FOLLOWING AMOUNTS:

(I)            THE SUM OF (1) THE EXECUTIVE’S ANNUAL BASE SALARY (WHICH FOR THIS
PURPOSE SHALL INCLUDE ANY ALLOWANCE FOR PERQUISITES THAT IS PAID DIRECTLY TO THE
EXECUTIVE) THROUGH THE END OF THE FISCAL YEAR CONTAINING THE DATE OF
TERMINATION; (2) AN AMOUNT EQUAL TO (X) THE HIGHER OF THE TARGET BONUS AMOUNT OR
THE BONUS ACTUALLY PAID TO THE EXECUTIVE UNDER THE COMPANY’S INCENTIVE BONUS
PLAN (OR ANY COMPARABLE SUCCESSOR PLAN(S)) FOR THE FISCAL YEAR OF THE COMPANY
PRIOR TO THE DATE OF TERMINATION (OR THE FIRST DATE ON WHICH A CHANGE IN CONTROL
OCCURS, IF SUCH DATE IS EARLIER) OR (Y) THE TARGET BONUS AMOUNT PAYABLE TO THE
EXECUTIVE UNDER SUCH PLAN(S) FOR THE FISCAL YEAR OF THE COMPANY WHICH CONTAINS
THE DATE OF TERMINATION, WHICHEVER OF (X) OR (Y) IS HIGHER (THE “TARGET BONUS”);
(3) THE TOTAL CONTRIBUTIONS (OTHER THAN SALARY REDUCTION CONTRIBUTIONS) MADE BY
THE COMPANY TO ALL QUALIFIED RETIREMENT PLANS ON BEHALF OF THE EXECUTIVE THROUGH
THE END OF THE FISCAL YEAR CONTAINING THE DATE OF TERMINATION; (4) THE TOTAL CAR
ALLOWANCE CONTRIBUTIONS MADE BY THE COMPANY TO THE EXECUTIVE THROUGH THE END OF
THE FISCAL YEAR CONTAINING THE DATE OF TERMINATION;  AND (5) ANY ACCRUED
VACATION OR OTHER PAY NOT THERETOFORE PAID (THE SUM OF THE AMOUNTS DESCRIBED IN
CLAUSES (1), (2), (3), (4) AND (5) ARE HEREIN REFERRED TO AS THE “ACCRUED
OBLIGATIONS”); AND

(II)           THE AMOUNT EQUAL TO THE PRODUCT OF (1) THREE AND (2) THE SUM OF
(W) THE EXECUTIVE’S ANNUAL BASE SALARY (WHICH FOR THIS PURPOSE SHALL INCLUDE ANY
ALLOWANCE FOR PERQUISITES THAT IS PAID DIRECTLY TO THE EXECUTIVE) AND (X) THE
HIGHER OF (AA) THE TARGET BONUS AND (BB) THE HIGHEST ANNUAL INCENTIVE BONUS
EARNED BY EXECUTIVE DURING THE LAST THREE (3) COMPLETED FISCAL YEARS OF THE
COMPANY IMMEDIATELY PRECEDING EXECUTIVE’S DATE OF TERMINATION (ANNUALIZED IN THE
EVENT EXECUTIVE WAS NOT EMPLOYED BY THE COMPANY FOR THE WHOLE OF ANY SUCH FISCAL
YEAR), WITH THE PRODUCT OF (1) AND (2) REDUCED BY THE AMOUNTS PAID, IF ANY, TO
THE EXECUTIVE PURSUANT TO ANY OTHER CONTRACTUAL ARRANGEMENT WITH THE EXECUTIVE
OR PLAN PROVIDING COVERAGE TO THE EXECUTIVE AS A RESULT OF SUCH TERMINATION;
(Y)  THE TOTAL CONTRIBUTIONS (OTHER THAN SALARY REDUCTION CONTRIBUTIONS) MADE BY
THE COMPANY TO ALL QUALIFIED RETIREMENT PLANS ON BEHALF OF THE EXECUTIVE FOR THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE CALENDAR YEAR IN WHICH

3


--------------------------------------------------------------------------------


the Change in Control occurs; and (z) the total car allowance contributions made
by the Company to the Executive for the calendar year immediately preceding the
calendar year in which the Change in Control occurs.


(B)           THE COMPANY SHALL PROVIDE THE FOLLOWING BENEFIT PAYMENTS TO THE
EXECUTIVE:


(I)            FOR A 24-MONTH PERIOD AFTER THE DATE OF TERMINATION, THE COMPANY
WILL ARRANGE TO PROVIDE THE EXECUTIVE WITH LIFE INSURANCE BENEFITS AND LONG-TERM
DISABILITY BENEFITS SUBSTANTIALLY SIMILAR TO THOSE THAT THE EXECUTIVE WAS
RECEIVING FROM THE COMPANY IMMEDIATELY PRIOR TO THE DATE OF TERMINATION (OR THE
FIRST DATE ON WHICH A CHANGE IN CONTROL OCCURS, IF SUCH DATE IS EARLIER). LIFE
INSURANCE BENEFITS AND LONG-TERM DISABILITY BENEFITS OTHERWISE RECEIVABLE BY THE
EXECUTIVE PURSUANT TO THE PRECEDING SENTENCE WILL BE REDUCED TO THE EXTENT
COMPARABLE BENEFITS ARE ACTUALLY RECEIVED BY OR MADE AVAILABLE TO THE EXECUTIVE
BY ANY SOURCE OTHER THAN THE COMPANY WITHOUT GREATER COST TO HIM THAN AS
PROVIDED BY THE COMPANY DURING THE 24-MONTH PERIOD FOLLOWING THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT (AND THE EXECUTIVE WILL REPORT TO THE COMPANY ANY SUCH
BENEFITS ACTUALLY RECEIVED BY OR MADE AVAILABLE TO THE EXECUTIVE). IF, AS OF THE
DATE OF TERMINATION, THE COMPANY REASONABLY DETERMINES THAT THE CONTINUED LIFE
INSURANCE COVERAGE AND/OR LONG-TERM DISABILITY COVERAGE REQUIRED BY THIS SECTION
3.01(B) IS NOT AVAILABLE FROM THE COMPANY’S GROUP INSURANCE CARRIER, CANNOT BE
PROCURED FROM ANOTHER CARRIER, AND CANNOT BE PROVIDED ON A SELF-INSURED BASIS
WITHOUT ADVERSE TAX CONSEQUENCES TO THE EXECUTIVE OR HIS DEATH BENEFICIARY,
THEN, IN LIEU OF CONTINUED LIFE INSURANCE COVERAGE AND/OR LONG-TERM DISABILITY
COVERAGE, THE COMPANY WILL PAY THE EXECUTIVE A LUMP SUM PAYMENT, IN CASH, EQUAL
TO 24 TIMES THE FULL MONTHLY PREMIUM PAYABLE TO THE COMPANY’S GROUP INSURANCE
CARRIER FOR COMPARABLE COVERAGE FOR AN EXECUTIVE EMPLOYEE UNDER THE COMPANY’S
GROUP LIFE INSURANCE PLAN OR LONG-TERM DISABILITY PLAN THEN IN EFFECT.

(II)           THE COMPANY WILL OFFER THE EXECUTIVE AND ANY ELIGIBLE FAMILY
MEMBERS THE OPPORTUNITY TO ELECT TO CONTINUE MEDICAL AND DENTAL COVERAGE
PURSUANT TO THE CONTINUATION COVERAGE REQUIREMENTS OF THE CONSOLIDATED OMNIBUS
BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”). THE EXECUTIVE WILL BE
RESPONSIBLE FOR PAYING THE REQUIRED MONTHLY PREMIUM FOR THAT COVERAGE, BUT THE
COMPANY WILL PAY THE EXECUTIVE A LUMP SUM CASH STIPEND EQUAL TO 24 TIMES THE
MONTHLY PREMIUM THEN CHARGED TO QUALIFIED BENEFICIARIES FOR FULL FAMILY COBRA
CONTINUATION COVERAGE UNDER THE COMPANY’S MEDICAL AND DENTAL PLANS, WHICH THE
EXECUTIVE MAY CHOOSE TO USE FOR THE PAYMENT OF COBRA PREMIUMS. THE COMPANY WILL
PAY THE STIPEND TO THE EXECUTIVE WHETHER OR NOT THE EXECUTIVE OR ANYONE IN HIS
FAMILY ELECTS COBRA CONTINUATION COVERAGE, WHETHER OR NOT THE EXECUTIVE
CONTINUES COBRA COVERAGE FOR A FULL 24 MONTHS, AND WHETHER OR NOT THE EXECUTIVE
RECEIVES HEALTH COVERAGE FROM ANOTHER EMPLOYER WHILE THE EXECUTIVE IS RECEIVING
COBRA CONTINUATION COVERAGE.


(C)           ALL OUTSTANDING OPTIONS WILL BECOME IMMEDIATELY VESTED AND
EXERCISABLE (TO THE EXTENT NOT YET VESTED AND EXERCISABLE AS OF THE DATE OF
TERMINATION) AND SHALL REMAIN EXERCISABLE UNTIL THE EARLIER OF (I) THE
EXPIRATION OF THE OPTION TERM OR (II) FIVE (5) YEARS AFTER THE DATE OF
TERMINATION. TO THE EXTENT NOT OTHERWISE PROVIDED UNDER THE WRITTEN AGREEMENT,
IF ANY, EVIDENCING THE GRANT OF ANY RESTRICTED SHARES TO THE EXECUTIVE, ALL
OUTSTANDING SHARES THAT HAVE BEEN GRANTED TO THE EXECUTIVE SUBJECT TO
RESTRICTIONS THAT, AS OF THE DATE OF TERMINATION, HAVE NOT YET LAPSED WILL LAPSE
AUTOMATICALLY UPON THE DATE OF TERMINATION, AND THE EXECUTIVE WILL OWN THOSE
SHARES FREE AND CLEAR OF ALL SUCH RESTRICTIONS.  THE COMPANY SHALL PAY THE
EXECUTIVE AN ADDITIONAL $1,000,000 IN A CASH LUMP SUM IF, AND ONLY IF, A
TERMINATION DESCRIBED IN THIS SECTION 3.01 OCCURS PRIOR TO THE EARLIER OF (I)
THE GRANT BY THE COMPANY TO THE EXECUTIVE OF THE FIRST ANNUAL EQUITY AWARD (AS
SUCH TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT) OR (II) THE PAYMENT BY THE
COMPANY TO THE EXECUTIVE OF THE $1,000,000 CASH LUMP SUM PURSUANT TO SECTION
9(D)(IV) OF THE EMPLOYMENT AGREEMENT.  SUCH PAYMENT, IF ANY, SHALL BE MADE UPON
THE TENTH (10) BUSINESS DAY FOLLOWING THE DATE OF TERMINATION.

4


--------------------------------------------------------------------------------



(D)           FOR 12 MONTHS FOLLOWING THE DATE OF TERMINATION THE COMPANY SHALL,
AT ITS SOLE EXPENSE, REIMBURSE THE EXECUTIVE FOR THE COST (BUT NOT IN EXCESS OF
$25,000 IN THE AGGREGATE), AS INCURRED, FOR OUTPLACEMENT SERVICES THE SCOPE AND
PROVIDER OF WHICH SHALL BE SELECTED BY THE EXECUTIVE IN EXECUTIVE’S SOLE
DISCRETION.


(E)           TO THE EXTENT NOT THERETOFORE PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO EXECUTIVE ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO BE
PAID OR PROVIDED OR WHICH EXECUTIVE IS ELIGIBLE TO RECEIVE UNDER ANY PLAN,
PROGRAM, POLICY, PRACTICE, CONTRACT OR AGREEMENT OF THE COMPANY (SUCH OTHER
AMOUNTS AND BENEFITS SHALL BE HEREINAFTER REFERRED TO AS THE “OTHER BENEFITS”).

Section 3.02           Death. If the Executive’s employment is terminated by
reason of the Executive’s death during the Term and prior to a Change in
Control, this Agreement shall terminate without further obligations to the
Executive’s legal representatives under this Agreement. Anything in this
Agreement to the contrary notwithstanding, if the Executive’s death occurs after
a Change in Control, then this Section 3.02 shall not apply and the Executive’s
estate and/or beneficiaries shall be entitled to the benefits of Section 3.01.

Section 3.03           Disability. If the Executive’s employment is terminated
by reason of the Executive’s Disability during the Term, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash on the
twentieth (20th) Business Day following the Date of Termination. The term “Other
Benefits” as utilized in this Section 3.03 shall include, without limitation,
and the Executive shall be entitled after the Disability Effective Date to
receive, disability and other benefits at least equal to the most favorable of
those generally provided by the Company and its affiliated companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Date of Termination (or the date on
which a Change in Control occurs, if such date is earlier) or, if more favorable
to the Executive and/or the Executive’s family, as in effect at any time
thereafter generally with respect to other peer executives of the Company and
their families.

Section 3.04           Termination in Anticipation of a Change in Control.


(A)           AN “ANTICIPATORY TERMINATION” OCCURS IF EITHER:

(I)            (1) THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT OTHER THAN
FOR CAUSE OR DISABILITY PRIOR TO THE DATE ON WHICH A CHANGE IN CONTROL OCCURS,
(2) IT IS REASONABLY DEMONSTRATED BY THE EXECUTIVE THAT SUCH TERMINATION OF
EMPLOYMENT (X) WAS AT THE REQUEST OR INSTRUCTION OF A THIRD PARTY WHO HAD TAKEN
STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR (Y) OTHERWISE AROSE
WITHIN SIX MONTHS OF, AND WAS IN CONNECTION WITH OR IN ANTICIPATION OF, A CHANGE
IN CONTROL, AND (3) A CHANGE IN CONTROL OCCURS, OR

(II)           (1) DURING THE TERM, AN EVENT OCCURS THAT WOULD HAVE CONSTITUTED
GOOD REASON IF THE DATE ON WHICH A CHANGE IN CONTROL OCCURS WAS DEEMED TO BE THE
DATE IMMEDIATELY PRIOR TO THE DATE OF SUCH EVENT AND THE EXECUTIVE TERMINATED
HIS EMPLOYMENT SUBSEQUENT TO SUCH EVENT, (2) THE EXECUTIVE CAN REASONABLY
DEMONSTRATE THAT SUCH GOOD REASON EVENT (X) WAS AT THE REQUEST OR INSTRUCTION OF
A THIRD PARTY WHO HAD TAKEN STEPS REASONABLY CALCULATED TO EFFECT A CHANGE IN
CONTROL OR (Y) OTHERWISE AROSE WITHIN SIX MONTHS OF, AND WAS IN CONNECTION WITH
OR IN ANTICIPATION OF, A CHANGE IN CONTROL, AND (3) A CHANGE IN CONTROL OCCURS.

5


--------------------------------------------------------------------------------


(iii)          For purposes of clauses (i)(1)(y) and (ii)(1)(y) of this Section
3.04(a), it shall be presumed that such event was in connection with or in
anticipation of a Change in Control unless the Company establishes otherwise by
clear and convincing evidence.


(B)           IF THE EXECUTIVE HAS REASON TO BELIEVE THAT AN ANTICIPATORY
TERMINATION MAY HAVE OCCURRED, HE SHALL PROVIDE A NOTICE SETTING FORTH SUCH
BELIEF IN ACCORDANCE WITH ARTICLE VII OF THIS AGREEMENT WITHIN 120 DAYS AFTER A
CHANGE IN CONTROL HAS OCCURRED. UPON AN ANTICIPATORY TERMINATION, THE EXECUTIVE
SHALL BE ENTITLED TO (A) THE PAYMENTS SPECIFIED IN SECTIONS 3.01(A),(D) AND (E)
(TO THE EXTENT NOT PREVIOUSLY PAID), (B) THE BENEFITS SPECIFIED IN SECTION
3.01(B) (TO THE EXTENT NOT PREVIOUSLY PROVIDED) (OR THE AFTER-TAX EQUIVALENT
THEREOF TO THE EXTENT THAT SUCH BENEFITS HAVE NOT BEEN OR ARE NOT PROVIDED IN
KIND), (C) TO THE EXTENT THAT THE EXECUTIVE HAS OUTSTANDING ANY UNEXERCISED
STOCK OPTIONS AND OTHER STOCK-BASED AWARDS, THE PROVISIONS OF SECTION 3.01(C)
SHALL APPLY TO THEM, (D) IN RESPECT OF ANY STOCK OPTIONS OR OTHER STOCK BASED
AWARDS THAT WERE FORFEITED BY THE EXECUTIVE AS A RESULT OF HIS TERMINATION OF
EMPLOYMENT BUT WOULD HAVE VESTED HAD SECTION 3.01(C) APPLIED, SUCH AWARDS SHALL
BE REINSTATED (OR IF NOT REINSTATED, THE EXECUTIVE SHALL BE PAID IN CASH THE
FAIR VALUE OF SUCH AWARD), AND (E) LIQUIDATED DAMAGES OF $25,000 FOR PENALTIES
ASSOCIATED WITH THE ANTICIPATORY TERMINATION. FOR THE PURPOSES OF THIS SECTION
3.04(B), THE EXECUTIVE’S DATE OF TERMINATION SHALL BE DEEMED TO BE HIS LAST DATE
OF EMPLOYMENT BY THE COMPANY.

Section 3.05           Nonexclusivity of Rights.  Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company and for which the
Executive may qualify, nor, subject to Section 8.02, shall anything herein limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice, or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

Section 3.06           Certain Additional Payments by the Company.


(A)           ANYTHING IN THIS AGREEMENT OR IN ANY OTHER AGREEMENT BETWEEN THE
COMPANY AND THE EXECUTIVE OR IN ANY STOCK OPTION OR OTHER BENEFIT PLAN TO THE
CONTRARY NOTWITHSTANDING AND EXCEPT AS SET FORTH BELOW, IN THE EVENT IT SHALL BE
DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO OR FOR THE BENEFIT
OF THE EXECUTIVE (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE
PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT
REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 3.06) (A
“PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE OR ANY INTEREST OR PENALTIES ARE INCURRED BY THE EXECUTIVE WITH RESPECT TO
SUCH EXCISE TAX (SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES,
ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE
EXECUTIVE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP
PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES
(INCLUDING ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES),
INCLUDING, WITHOUT LIMITATION, ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES
IMPOSED WITH RESPECT THERETO) AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT,
THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX
IMPOSED UPON THE PAYMENTS.


(B)           ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 3.06,
INCLUDING WHETHER AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH
GROSS-UP PAYMENT AND THE ASSUMPTIONS TO BE UTILIZED IN ARRIVING AT SUCH
DETERMINATION, SHALL BE MADE BY THE ACCOUNTING FIRM, WHICH SHALL PROVIDE
DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN
FIFTEEN BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS
BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY. IN THE
EVENT THAT THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR

6


--------------------------------------------------------------------------------


auditor for the Company or the individual, entity or group effecting the Change
in Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 3.06, shall be paid by the Company to the
Executive in the calendar year that includes the date on which the Payment was
made; provided, however, that if a payment is made after December 1 of any
calendar year, then the Gross-Up Payment, as determined pursuant to this Section
3.06, shall be paid by the Company to the Executive in the immediately
succeeding calendar year.  In either case, the Gross-Up Payment shall be made on
the later of the fifth day following the Accounting Firm’s determination and the
first day of the applicable calendar year. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive.

Section 3.07           Tax Matters.  Notwithstanding anything contained in this
Agreement (or any other agreement between Executive and the Company or any of
its subsidiaries) to the contrary, the Company and its subsidiaries shall be
entitled to deduct and withhold any amounts required by the Code or under any
state or local law relating to compensation from any payment amounts
distributable or due to Executive from the Company or any of its subsidiaries,
including from Executive’s wages, compensation, or benefits, as may be required
by the Code or under any state or local law relating to compensation.  The
Company and the Executive agree to use commercially reasonable efforts to ensure
that this Agreement complies with Section 409A of the Code such that Executive
is not subject to any additional taxes, interest or penalties under such
provisions. In furtherance thereof, if payment or provision of any amount or
benefit hereunder at the time specified in this Agreement would subject such
amount or benefit to any additional tax under Section 409A of the Code, the
payment or provision of such amount or benefit shall be postponed to the
earliest commencement date on which the payment or the provision of such amount
or benefit could be made without incurring such additional tax (including paying
any severance that is delayed in a lump sum upon the earliest possible payment
date which is consistent with Section 409A of the Code).  Without limiting the
generality of the immediately preceding sentence, if payment or provision of any
amount or benefit hereunder at the time specified in this Agreement would fail
to comply with the provisions of Section 409A of the Code because the Executive
is treated as a “specified” employee (within the meaning of Section
409A(a)(2)(B)(i) of the Code), then such amount or benefit shall not be paid or
provided at the time otherwise specified in this Agreement, but instead shall be
paid or provided on the date that is six months after the date of separation
from service (or, if earlier, the date of death of the Executive). In addition,
to the extent that any regulations or guidance issued under Code §409A (after
application of the previous provision of this paragraph) would result in
Executive being subject to the payment of interest or any additional tax under
Code §409A, the Company and the Executive agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Code §409A, which amendment shall have the
minimum economic effect necessary on Executive and be reasonably determined in
good faith by the Company and the Executive.


ARTICLE IV
NO MITIGATION

The Company agrees that, if the Executive’s employment by the Company is
terminated during the term of this Agreement, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to Article III. Further, the amount of any
payment or benefit provided for in Article III (other than Section 3.01(b)(i))
will not be reduced by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Executive to the Company, or otherwise.

7


--------------------------------------------------------------------------------



ARTICLE V
THE EXECUTIVE’S COVENANTS

Section 5.01           Noncompetition Agreement.  In consideration for this
Agreement, the Executive will execute, concurrent with the execution of this
Agreement, a noncompetition agreement in the form attached to this Agreement as
Exhibit A (the “Noncompetition Agreement”).   The provisions of the
Noncompetition Agreement shall become effective upon the receipt by the
Executive of benefits pursuant to Section 3.01 or 3.04 of this Agreement, and
upon such effectiveness, Section 7 of the Employment Agreement shall
automatically terminate and be cancelled and the Executive shall have no further
obligations thereunder.

Section 5.02           Confidential Information.  The Executive shall hold in a
fiduciary capacity for the benefit of the Company all material proprietary
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
affiliated companies and which shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement). After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 5.02 constitute a basis for denying, deferring or
withholding any amounts or benefits payable to the Executive under this
Agreement.

Section 5.03           General Release.  The Executive agrees that,
notwithstanding any other provision of this Agreement, the Executive will not be
eligible for any payments under Section 3.01 unless the Executive timely signs,
and does not timely revoke, a General Release in substantially the form attached
to this Agreement as Exhibit B.


ARTICLE VI
SUCCESSORS; BINDING AGREEMENT

Section 6.01           Obligation of Successors.  In addition to any obligations
imposed by law upon any successor to the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had occurred. Failure of the Company to obtain such an
assumption and agreement prior to the effectiveness of any such succession will
be a breach of this Agreement.

Section 6.02           Enforcement Rights of Others.  This Agreement will inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount is still payable
to the Executive under this Agreement, (other than amounts that, by their terms,
terminate upon the Executive’s death), then, unless otherwise provided in this
Agreement, all such amounts will be paid in accordance with the terms of this
Agreement to the executors, personal representatives, or administrators of the
Executive’s estate.

 

8


--------------------------------------------------------------------------------



ARTICLE VII
NOTICES

For the purpose of this Agreement, notices and all other communications provided
for in the Agreement will be in writing and will be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may furnish to the other in
writing in accordance with this Article VII, except that notice of change of
address will be effective only upon actual receipt:

To the Company:
Biomet, Inc.
56 E. Bell Drive
P. O. Box 587
Warsaw, Indiana 46581-0587
Attn: Chief Legal Officer
Facsimile Number: (574) 267-8137

 

To the Executive:
Jeffrey R. Binder
Address last shown on the Company’s Records

 


 


ARTICLE VIII
MISCELLANEOUS; AT-WILL

Section 8.01           Miscellaneous.  No provision of this Agreement may be
modified, waived, or discharged unless the waiver, modification, or discharge is
agreed to in writing and signed by the Executive and an officer of the Company
specifically designated by the Board. No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by the other party will be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any other time.
Neither party has made any agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement that
are not expressly set forth in this Agreement. The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of Indiana. All references to sections of the Exchange Act or the Code
will be deemed also to refer to any successor provisions to those sections. Any
payments provided for under this Agreement will be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed. The obligations of the Company
and the Executive under Articles III, IV, and VI will survive the expiration of
this Agreement, if applicable.

Section 8.02           At-Will.  The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of the Executive by the Company is
“at will,” and the Executive’s employment may be terminated by either the
Executive or the Company at any time.


ARTICLE IX
VALIDITY

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.

9


--------------------------------------------------------------------------------



ARTICLE X
COUNTERPARTS

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original but all of which together will constitute one and the
same instrument.


ARTICLE XI
SETTLEMENT OF DISPUTES; ARBITRATION

All claims by the Executive for benefits under this Agreement must be in writing
and will be directed to and determined by the Board. Any denial by the Board of
a claim for benefits under this Agreement will be delivered to the Executive in
writing and will set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Board will afford a reasonable
opportunity to the Executive for a review of the decision denying a claim and
will further allow the Executive to appeal to the Board a decision of the Board
within 60 days after notification by the Board that the Executive’s claim has
been denied. Any further dispute or controversy arising under or in connection
with this Agreement will be settled exclusively by arbitration in Warsaw,
Indiana in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Each party will bear its own expenses in the arbitration
for attorneys’ fees, for its witnesses, and for other expenses of presenting its
case. Other arbitration costs, including arbitrators’ fees, administrative fees,
and fees for records or transcripts, will be borne equally by the parties.
Notwithstanding anything in this Article to the contrary, if the Executive
prevails with respect to any dispute submitted to arbitration under this
Article, the Company will reimburse or pay all reasonable legal fees and
expenses that the Executive incurred in connection with that dispute as required
by Section 3.07.


ARTICLE XII
DEFINITIONS

For purposes of this Agreement, the following terms will have the meanings
indicated below:

“401(k) Plan” means the Biomet, Inc. Profit Sharing Plan and Trust qualified
under section 401(k) of the Code and any comparable successor plan(s).

“Accounting Firm” means such nationally recognized certified public accounting
firm as may be designated by the Executive.

“Accrued Obligations” shall have the meaning described in Section 3.01(a)(i).

“Annual Base Salary” means the Executive’s annual base salary as in effect
immediately prior to the date of the Change in Control.

“Anticipatory Termination” shall have the meaning described in Section 3.04.

“Beneficial Owner” has the meaning stated in Rule 13d-3 under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Indiana.

10


--------------------------------------------------------------------------------


“Cause” for termination by the Company of the Executive’s employment, after any
Change in Control, means (1) the willful and continued failure by the Executive
to substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason or by the Executive pursuant to Sections 3.01 and
3.02) for a period of at least 30 consecutive days after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties; (2) the
Executive willfully engages in conduct that is demonstrably and materially
injurious to the Company or its subsidiaries, monetarily or otherwise; or
(3) the Executive is convicted of, or has entered a plea of no contest to, a
felony. For purposes of clauses (1) and (2) of this definition, no act, or
failure to act, on the Executive’s part will be deemed “willful” unless it is
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of the Company.

“Change in Control” will be deemed to have occurred if any of the following
events occur:


(A)           INDIVIDUALS WHO, AS OF FEBRUARY 26, 2007, CONSTITUTE THE BOARD
(THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF SUCH BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR AFTER
FEBRUARY 26, 2007 AND WHOSE ELECTION OR NOMINATION FOR ELECTION WAS APPROVED BY
A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS THEN ON THE BOARD SHALL
BE DEEMED AN INCUMBENT DIRECTOR; PROVIDED, HOWEVER, THAT NO INDIVIDUAL INITIALLY
ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY AS A RESULT OF AN ACTUAL OR
THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS
(“ELECTION CONTEST”) OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF ANY PERSON OTHER THAN THE BOARD (“PROXY CONTEST”),
INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO AVOID OR SETTLE ANY ELECTION
CONTEST OR PROXY CONTEST, SHALL BE DEEMED AN INCUMBENT DIRECTOR; OR


(B)           ANY PERSON IS OR BECOMES A BENEFICIAL OWNER DIRECTLY OR
INDIRECTLY, OF EITHER (A) 20% OR MORE OF THE THEN-OUTSTANDING COMPANY SHARES OR
(B) SECURITIES OF THE COMPANY REPRESENTING 20% OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE
ELECTION OF DIRECTORS (THE “COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SUBSECTION (B), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE IN CONTROL: (I) AN ACQUISITION DIRECTLY FROM THE COMPANY,
(II) AN ACQUISITION BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY, OR (III) AN
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY; OR


(C)           THE CONSUMMATION OF A REORGANIZATION, MERGER, CONSOLIDATION,
STATUTORY SHARE EXCHANGE OR SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE
COMPANY OR A SUBSIDIARY (A “REORGANIZATION”), OR THE SALE OR OTHER DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS (A “SALE”) OR THE
ACQUISITION OF ASSETS OR STOCK OF ANOTHER CORPORATION (AN “ACQUISITION”), UNLESS
IMMEDIATELY FOLLOWING SUCH REORGANIZATION, SALE OR ACQUISITION: (A) ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMPANY SHARES AND OUTSTANDING COMPANY
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH REORGANIZATION, SALE OR ACQUISITION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE
THEN OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH
REORGANIZATION, SALE OR ACQUISITION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR STOCK EITHER DIRECTLY OR THROUGH
ONE OR MORE SUBSIDIARIES, THE “SURVIVING CORPORATION”) IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, SALE
OR ACQUISITION, OF THE OUTSTANDING

11


--------------------------------------------------------------------------------


Company Shares and the outstanding Company Voting Securities, as the case may
be, and (B) no person (other than (i) the Company or any subsidiary of the
Company, (ii) the Surviving Corporation or its ultimate parent corporation, or
(iii) any employee benefit plan or related trust sponsored or maintained by any
of the foregoing) is the beneficial owner, directly or indirectly, of 20% or
more of the total common stock or 20% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Surviving
Corporation, and (C) at least a majority of the members of the board of
directors of the Surviving Corporation were Incumbent Directors at the time of
the Board’s approval of the execution of the initial agreement providing for
such Reorganization, Sale or Acquisition; or


(D)           APPROVAL BY THE SHAREOWNERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY;

provided, however, in the case of each of (a), (b), (c) and (d) above, the
Transaction Agreement and the consummation of the transactions contemplated
thereby shall not be deemed to be, cause or result in a Change in Control as
defined herein.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and interpretative rules and regulations.

“Company” means Biomet, Inc., an Indiana corporation, and any successor to its
business and/or assets that assumes and agrees to perform this Agreement by
operation of law, or otherwise (except in determining whether or not any Change
in Control of the Company has occurred in connection with the succession).

“Company Shares” means shares of common stock of the Company or any equity
securities into which those shares have been converted.

“Date of Termination” shall have the meaning described in Section 2.05.

“Disability” shall have the meaning described in Section 2.01.

“Disability Effective Date” shall have the meaning described in Section 2.01.

“Employment Agreement” means that Employment Agreement of even date herewith by
and between the Company and the Executive.

“Employment Period” shall have the meaning assigned in Section 1.02.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and interpretive rules and regulations.

“Excise Tax” shall have the meaning described in Section 3.06(a).

“Executive” means Jeffrey R. Binder.

“Good Reason” for termination by the Executive of the Executive’s employment
means the death of the Executive during the   Employment Period or the
occurrence (without the Executive’s express written consent) of any one of the
following acts by the Company, or failures by the Company to act, in each case
during the Employment Period, unless, in the case of any act or failure to act
described in

12


--------------------------------------------------------------------------------


paragraph (i), (iv), (v), (vi), or (viii) below, the act or failure to act is
corrected prior to the Date of Termination specified in the Executive’s Notice
of Termination:

(I)            THE ASSIGNMENT TO THE EXECUTIVE OF ANY DUTIES INCONSISTENT WITH
THE EXECUTIVE’S STATUS AS AN EXECUTIVE OFFICER OF THE COMPANY OR A SUBSTANTIAL
ADVERSE ALTERATION IN THE NATURE OR STATUS OF THE EXECUTIVE’S RESPONSIBILITIES
FROM THOSE IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL;

(II)           A REDUCTION BY THE COMPANY IN THE EXECUTIVE’S ANNUAL BASE SALARY
AND/OR TARGET BONUS AS IN EFFECT ON THE DATE OF THIS AGREEMENT OR AS THE SAME
MAY BE INCREASED FROM TIME TO TIME;

(III)          THE COMPANY’S REQUIRING THE EXECUTIVE TO BE BASED MORE THAN 50
MILES FROM THE COMPANY’S OFFICES AT WHICH THE EXECUTIVE IS BASED PRIOR TO A
CHANGE IN CONTROL (EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN
EXTENT SUBSTANTIALLY CONSISTENT WITH THE EXECUTIVE’S BUSINESS TRAVEL OBLIGATIONS
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL), OR, IN THE EVENT THE EXECUTIVE
CONSENTS TO ANY SUCH RELOCATION OF HIS OFFICES, THE COMPANY’S FAILURE TO PROVIDE
THE EXECUTIVE WITH ALL OF THE BENEFITS OF THE COMPANY’S HISTORICAL PRACTICES
WITH RESPECT TO RELOCATION OF EXECUTIVE EMPLOYEES AS IN OPERATION IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL;

(IV)          THE COMPANY’S FAILURE, WITHOUT THE EXECUTIVE’S CONSENT, TO PAY TO
THE EXECUTIVE ANY PORTION OF THE EXECUTIVE’S CURRENT COMPENSATION (WHICH MEANS,
FOR PURPOSES OF THIS PARAGRAPH (4), THE EXECUTIVE’S ANNUAL BASE SALARY AS IN
EFFECT ON THE DATE OF THIS AGREEMENT, OR AS IT MAY BE INCREASED FROM TIME TO
TIME, AND ANY INSTALLMENT OF THE ANNUAL TARGET BONUS EARNED BY THE EXECUTIVE) OR
TO PAY TO THE EXECUTIVE ANY PORTION OF AN INSTALLMENT OF DEFERRED COMPENSATION
UNDER ANY DEFERRED COMPENSATION PROGRAM OF THE COMPANY, WITHIN SEVEN DAYS OF THE
DATE THE COMPENSATION IS DUE;

(V)           THE COMPANY’S FAILURE TO CONTINUE IN EFFECT ANY COMPENSATION PLAN
IN WHICH THE EXECUTIVE PARTICIPATES IMMEDIATELY PRIOR TO A CHANGE IN CONTROL,
WHICH PLAN IS MATERIAL TO THE EXECUTIVE’S TOTAL COMPENSATION, INCLUDING, BUT NOT
LIMITED TO, THE STOCK OPTION PLAN OR ANY SUBSTITUTE PLANS ADOPTED PRIOR TO THE
CHANGE IN CONTROL, UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN ONGOING
SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO THAT PLAN, OR THE
COMPANY’S FAILURE TO CONTINUE THE EXECUTIVE’S PARTICIPATION IN SUCH A PLAN (OR
IN A SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS FAVORABLE,
BOTH IN TERMS OF THE AMOUNT OF BENEFITS PROVIDED AND THE LEVEL OF THE
EXECUTIVE’S PARTICIPATION RELATIVE TO OTHER PARTICIPANTS, AS EXISTED AT THE TIME
OF THE CHANGE IN CONTROL;

(VI)          THE COMPANY’S FAILURE TO CONTINUE TO PROVIDE THE EXECUTIVE WITH
BENEFITS SUBSTANTIALLY SIMILAR TO THOSE ENJOYED BY THE EXECUTIVE UNDER ANY OF
THE COMPANY’S RETIREMENT PLANS (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S
401(K) PLAN, THE BIOMET, INC. EMPLOYEE STOCK BONUS PLAN, AND SUCH OTHER LIFE
INSURANCE, MEDICAL, HEALTH AND ACCIDENT, OR DISABILITY PLANS IN WHICH THE
EXECUTIVE WAS PARTICIPATING AT THE TIME OF THE CHANGE IN CONTROL); THE TAKING OF
ANY ACTION BY THE COMPANY THAT WOULD DIRECTLY OR INDIRECTLY MATERIALLY REDUCE
ANY OF THOSE BENEFITS OR DEPRIVE THE EXECUTIVE OF ANY MATERIAL FRINGE BENEFIT
ENJOYED BY THE EXECUTIVE AT THE TIME OF A CHANGE IN CONTROL; OR THE COMPANY’S
FAILURE TO PROVIDE THE EXECUTIVE WITH THE NUMBER OF PAID VACATION DAYS  TO WHICH
THE EXECUTIVE IS ENTITLED ON THE BASIS OF YEARS OF SERVICE WITH THE COMPANY IN
ACCORDANCE WITH THE COMPANY’S NORMAL VACATION POLICY IN EFFECT AT THE TIME OF
THE CHANGE IN CONTROL;

(VII)         ANY PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT THAT IS
NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION SATISFYING THE REQUIREMENTS OF
SECTION 4.01; FOR PURPOSES OF THIS AGREEMENT, NO SUCH PURPORTED TERMINATION WILL
BE EFFECTIVE; OR

13


--------------------------------------------------------------------------------


(VIII)        ANY FAILURE BY THE COMPANY TO COMPLY WITH AND SATISFY SECTION 6.01
OF THIS AGREEMENT.

The Executive’s right to terminate the Executive’s employment for Good Reason
will not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment will not constitute consent to, or
a waiver of rights with respect to, any act or failure to act that constitutes
Good Reason.  Notwithstanding the foregoing, the occurrence of an event that
would otherwise constitute Good Reason will cease to be an event constituting
Good Reason if the Executive does not timely provide a Notice of Termination to
the Company within 120 days of the date on which the Executive first becomes
aware (or reasonably should have become aware) of the occurrence of that event.

“Gross-Up Payment” shall have the meaning described in Section 3.06(a).

“Noncompetition Agreement” shall have the meaning described in Section 5.01.

“Notice of Termination” shall have the meaning described in Section 2.04.

“Options” means options for Shares granted to the Executive under the Stock
Option Plan.

“Other Benefits” shall have the meaning described in Section 3.01 (e) or 3.02,
as determined by the nature of the termination of the Agreement, as described in
each of those sections.

“Payment” shall have the meaning described in Section 3.06(a).

“Person” has the meaning stated in section 3(a)(9) of the Exchange Act, as
modified and used in sections 13(d) and 14(d) of the Exchange Act; however, a
Person will not include (1) the Company or any of its subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries, (3) an underwriter temporarily holding
securities pursuant to an offering of those securities, or (4) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

“Renewal Date” shall have the meaning described in Section 1.01(a).

“Shares” means shares of the common stock of the Company.

“Stock Option Plan” means the 1998 Biomet, Inc. Qualified and Non-Qualified
Stock Option Plan and any other equity compensation plan of the Company approved
by the Board and adopted by the shareholders of the Company.

“Target Bonus” shall have the meaning described in Section 3.01(a)(i).

“Term” shall have the meaning described in Section 1.01(a).

“Transaction Agreement” shall have the meaning described in Section 1.01(b).

*    *    *

14


--------------------------------------------------------------------------------


 

EXECUTIVE

BIOMET, INC.

 

 

 

 

/s/ Jeffrey R. Binder

 

By:

/s/ Niles L. Noblitt

 

Jeffrey R. Binder

Name:

Niles L. Noblitt

 

Its:

Chairman of the Board

 

15


--------------------------------------------------------------------------------